Citation Nr: 1523637	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  08-23 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to total disability rating based on individual unemployability due to service-connected disability (TDIU).

2.  Whether new and material evidence has been received to reopen a claim of service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel




INTRODUCTION

The Veteran served on active duty from December 1974 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In August 2007, the RO denied entitlement to TDIU.  In August 2011, August 2012 and October 2014, the Board remanded this issue for further development.  

In November 2013, the RO denied service connection for depression, which had previously been denied in December 2008.  Because of the previous denial, the Board must address the question of whether new and material evidence sufficient to reopen the claim of entitlement to service connection for depression has been received prior to considering the merits of the underlying issue.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board has characterized the issue as noted on the title page in light of Barnett and Robinson v. Mansfield, 21 Vet. App. 545 (2008).  

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).)


REMAND

The Veteran contends that his service-connected back and leg disabilities prevent him from securing and maintaining substantially gainful employment.  The record indicates that the Veteran last worked as a carpenter in 2003, and he had consistently worked in that type of job for 25 years.  

A total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16 (2014).  A veteran is eligible for a rating of TDIU if either one service-connected disability is rated at least 60 percent disabling or multiple service-connected disabilities yield a combined rating of 70 percent (with at least one of those disabilities rated 40 percent or more).  38 C.F.R. § 4.16(a).

The Veteran fails to meet the threshold rating requirements of 38 C.F.R. § 4.16(a) as his service-connected disabilities are his lumbar herniated nucleus pulposus with intervertebral disc syndrome and degenerative arthritis (40 percent from October 31, 2005); right lower extremity radiculopathy (10 percent from December 28, 2007); left lower extremity radiculopathy (10 percent from December 28, 2007); and erectile dysfunction (0 percent from August 20, 2013).  His combined rating is 50 percent.  Nevertheless, entitlement to TDIU on an extraschedular basis may be considered when a veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.  38 C.F.R. § 4.16(b).

Regarding his education, in a December 2006 VA Form 21-8940, the Veteran reported having completed one year of high school.  However, the Veteran subsequently reported having a 10th grade education.  See June 2013 VA Form 21-4138; February 2014 VA Form 21-8940.

The Veteran has submitted to several VA examinations during the claim period.  The most recent examination, conducted in February 2015, shows that the Veteran complained of severe back pain, as well as severe left leg/buttock pain that radiated to his left foot and occasional numbness or tingling that sometimes interfered with walking, standing, or sitting.  The examiner noted that the Veteran's functional impairment was manifested by pain and muscle stiffness that prevented the Veteran from lifting heavy objects, bending, or stooping over to pick up objects.  He opined that the Veteran was "[u]nable to perform his past occupation as a carpenter" and explained that pushing or pulling objects provoked the Veteran's back pain.  Similarly, the September 2012 VA examiner opined that the Veteran "probably can't do carpentry work because it involves a lot of bending, lifting, carrying, stooping."  In addition, the September 2013 VA examiner determined that the Veteran's back disability limits jobs that require bending, lifting, sitting, and standing. 

In light of this evidence, the Board finds that there is an indication in the record that the Veteran's service-connected back and leg disabilities have interfered with his ability to maintain or obtain substantially gainful employment of the type he has previously done.  The Board, therefore, will remand the claim for entitlement to TDIU for referral to the Director of the Compensation and Pension Service in accordance with 38 C.F.R. § 4.16(b) for consideration of whether TDIU is warranted on an extra-schedular basis.

In doing so, the Board notes the Veteran's representative's contention that the September 2015 opinion is inadequate because it does not address whether the Veteran's service-connected disabilities preclude him from obtaining or maintaining substantially gainful employment, as instructed by the October 2014 Remand.  See Appellant's Post-Remand Brief at 2.  The representative points to the fact that, in March 2015, the RO requested an addendum from the September 2015 examiner for this reason, but later cancelled that request citing "adequate medical evidence."  See March 23, 2015 Compensation and Pension Exam Inquiry.  The question of whether a service-connected disability or disabilities render a Veteran unemployable is a legal determination for adjudicators to make rather than a medical question to be answered by healthcare providers.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  

Turning to the depression claim, it should be pointed out that, by a December 2008 rating decision, the RO denied service connection for depression.  In a November 2013 rating decision, the RO again denied service connection for depression.  In October 2014, the Veteran filed a notice of disagreement (NOD) with the November 2013 denial.  Thus, the originating agency is required to send the Veteran a statement of the case (SOC) in accordance with 38 U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30.  (No such document was part of the electronic file as of June 1, 2015.)  The failure to issue an SOC is a procedural deficiency requiring a remand.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1. Refer to the Director, Compensation Service, the matter of whether a TDIU is warranted on an extraschedular basis pursuant to 38 C.F.R. 
§ 4.16(b).  

2. The Veteran and his representative should be sent an SOC on the issue of whether new and material evidence has been received to reopen a claim of service connection for depression, including as secondary to a service-connected back disability with radiculopathy.  If, and only if, the Veteran timely perfects an appeal, the issue should be returned to the Board.

3. If the claim for TDIU remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and provided an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

